DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 26, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 includes the limitation that “a center sipe… does not have a bent portion”. One 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kabe (JP01-254406; machine translation attached and relied upon).
Regarding claim 1, Kabe teaches a pneumatic tire comprising a plurality of lateral grooves 2, and a block with a sipe made up of parts 5a and 5b with holes 4 at the intersection of the sipes, the holes gently and smoothly bending the sipe (machine translation at pages 1-2; figures 1 and 8), where the end portions of the sipe can be positioned in a range of 55%-85% of the length of the block (see figure 3 – 
Regarding claim 2, Kabe teaches that the sipe includes a first widthwise protrusion portion that projects in one direction of the tire width direction, and a second widthwise protrusion portion that projects in a direction opposite to the direction of the tire width direction, and the first widthwise protrusion portion and the second widthwise protrusion portion are arranged continuously in the circumferential direction (figures 1 and 8).
Regarding claim 3, Kabe teaches that the center sipe includes a first linear portion that connects the first widthwise protrusion portion and one of the both end portions, and a second linear portion that connects the second widthwise protrusion portion and the other of both end portions (figures 1 and 8).
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Christenbury (US Pat. No. D345,952) in view of Kabe (JP01-254406; machine translation relied upon).
Regarding claim 1, Christenbury teaches a design for a tire tread pattern (would have been obvious to one of ordinary skill in the art to use such a tread design on the tread of a pneumatic tire in order to improve the handling of the tire) comprising a pair of center main grooves that are formed in a tread portion so as to extend in a tire circumferential direction and are arranged adjacent to each other 
Regarding claim 2, Kabe teaches that the sipe includes a first widthwise protrusion portion that projects in one direction of the tire width direction, and a second widthwise protrusion portion that projects in a direction opposite to the direction of the tire width direction, and the first widthwise protrusion portion and the second widthwise protrusion portion are arranged continuously in the circumferential direction (figures 1 and 8).

Regarding claims 4-7, Christenbury teaches a small closed sipe on each side of the center block (either of which is taken to be the claimed notch), and that a tip of the small closed sipe is positioned in the center of the block in the circumferential direction (figure 2), therefore for the combination tread pattern, a tip of the small closed sipe is positioned between the first and second widthwise protrusion portions in the circumferential direction.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	February 12, 2021

/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
February 13, 2021